USCA4 Appeal: 22-1611      Doc: 12         Filed: 11/15/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1611


        ROBERT HARRISON KALK,

                             Plaintiff - Appellant,

                      v.

        QUINTEN MILLER, Sheriff - Buncombe County North Carolina, in his Individual
        and Official Capacities; JEFFREY LITTRELL, Captain - Buncombe County North
        Carolina, in his Individual and Official Capacities; BUNCOMBE COUNTY
        SHERIFF’S DEPARTMENT,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Max O. Cogburn, Jr., District Judge. (1:22-cv-00019-MOC-WCM)


        Submitted: October 25, 2022                                 Decided: November 15, 2022


        Before AGEE and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Robert Harrison Kalk, Appellant Pro Se. Curtis William Euler, BUNCOMBE COUNTY
        ATTORNEY’S OFFICE, Asheville, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1611      Doc: 12         Filed: 11/15/2022      Pg: 2 of 2




        PER CURIAM:

               Robert Harrison Kalk appeals the district court’s order granting Appellees’ motion

        to dismiss his 42 U.S.C. § 1983 complaint. We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order. Kalk v. Miller, No.

        1:22-cv-00019-MOC-WCM (W.D.N.C. May 6, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2